Citation Nr: 0534920	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for microvascular 
angiopathic myelopathy and progressive spastic paresis, 
including secondary to service-connected left varicocele.  

2.  Entitlement to an increased (compensable) evaluation for 
left varicocele.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1973 to August 
1976.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision.  A 
hearing before the undersigned member of the Board was held 
in Washington, DC in November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

At the time of receipt of the current claim in June 2002, and 
at the personal hearing in November 2005, the veteran stated 
that he has been treated for genitourinary problems, 
including his service-connected left varicocele at VAMC 
Washington DC since 1984.  However, upon review of the claims 
file, it does not appear that any attempt has been made to 
obtain any VA records.  As these records are pertinent to the 
veteran's claim and are within the control of VA, they must 
be obtained.  

Also at the personal hearing, the veteran testified that he 
had been told by several doctors that his current 
genitourinary problems were related to his service-connected 
left varicocele.  The evidence as currently constituted in 
the claims file does not include any such opinions.  As this 
case must be remanded on other grounds, the veteran should be 
asked to provide the names and addresses of any healthcare 
professions who have related his current genitourinary 
problems to his service-connected left varicocele.  

Finally, it is noted that while numerous medical records were 
received from the veteran's insurance carrier, including 
reports from two private hospitals identified by the veteran, 
there was no response to VA's request for records from those 
hospitals.  The veteran should be notified of the negative 
response and asked to provide a current release of records if 
he wishes VA to make another attempt.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated him 
for any genitourinary problems since 
2001, including the names of any doctors 
who have related his current problems to 
his service-connected left varicocele.  
After the veteran has signed the 
appropriate releases, all records not 
already in the file should be obtained 
and associated with the claims folder.  
The RO should also obtain all VA 
treatment records from VAMC Washington, 
DC from 1984 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


